Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to two counts of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1], [3]) and one count of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [1]) in full satisfaction of an indictment charging those and other crimes. By failing to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant has failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Williams, 258 AD2d 942). Were we to reach the merits, we would conclude that defendant’s plea allocution is sufficient to support the conviction.
We reject the contention of defendant that he was denied due process of law by the delay in perfecting the appeal. Defendant has failed to demonstrate any prejudice resulting from that delay (see, People v Cousart, 58 NY2d 62, 68; People v Foley, 203 AD2d 952, lv denied 83 NY2d 967). (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Possession Weapon, 3rd Degree.) Present — Denman, P. J., Green, Pigott, Jr., Scudder and Callahan, JJ.